Citation Nr: 0948011	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:  AMVETS



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to May 
1993.  He died in November 2003, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefit sought on 
appeal.  The appellant appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
December 2008, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  


REMAND

A preliminary review of the record following its return to 
the Board discloses a need for further development prior to 
any further appellate review.  In this regard, in statements 
received by the Huntington, West Virginia RO in April 2009, 
the appellant requested a personal hearing to be conducted at 
the Los Angeles RO before a traveling Veterans Law Judge.  

Therefore, this case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
appellant will be notified when further action on her part is 
required.  Accordingly, this case is REMANDED for the 
following action:

Schedule the appellant for a Travel Board 
hearing at the Los Angeles Regional 
Office before a Veterans Law Judge at the 
earliest opportunity.  

The purpose of this REMAND is to afford the appellant a 
hearing, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.  



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


